Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 as filed June 3, 2020 are pending.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: a species of composition as defined by the ingredients present.  Applicant is required, in reply to this action, to elect a single species of composition to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  In order to elect a species of composition applicant must elect the following:
A species of organic UV protection agent (e.g., ethylhexyl methoxycinnamate), AND
A species of thickening agent (e.g., pvp), AND
A species of silicone elastomer (e.g., dimethicone crosspolymer), AND
A species of oil (e.g., butyloctyl salicylate).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-13.
Applicant is required to elect a single, specific chemical species from each of groups 1-4 above that define a species of composition.  No amendments to the claims are necessary to be fully responsive to the election of species requirement.

The species of invention listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
L’Alloret et al. (US 2018/0311141) disclose anhydrous screening compositions comprising a silicone fatty (oil) phase, one or more lipophilic organic UV screening agents inclusive of ethylhexyl methoxycinnamate, and at least one or more C2-C8 monoalcohols inclusive of ethanol (title; abstract; paragraphs [0066], [0116]; claims).  The compositions may further comprise additional oils (paragraphs [0119]-[0124]).  The compositions preferably further comprise a fatty phase gelling agent (thickener) such as a hydrophobized clay or/and a silicone elastomer inclusive of dimethicone / vinyl dimethicone crosspolymer (paragraphs [0145]-[0150]; Examples 4 and 5).  
As the technical feature of the generic invention does not provide a contribution over the prior art, unity of invention is found lacking.


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA  PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633